DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 5/6/2022. All changes to the claims have been entered. Accordingly, Claims 11, 14-15, 17-20, 22-24, 27-28, 30-33, 36-41 are currently pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for determining” and “means for processing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for determining” and “for processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0043] and [0091] and figures 2 and 9 discloses the corresponding structure.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.	Regarding claims 40 and 41 nowhere in the Specification does it disclose the details of a UE that “determine a set of SS blocks…that are not transmitted in accordance with a pattern, wherein processing the one or more SS blocks in the burst is in accordance with the determining of the set of SS blocks that are not transmitted”. Paragraph [0087] of Applicant’s specification simply discloses that SS blocks may be gated off. Examiner suggests clarifying such subject matter or specifically pointing out such subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 11, 14, 15,  17-20, 22, 23, 24, 27, 28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2018/0317212), in view of Kim et al. (US 2018/0146439), in view of Chen et al. (US 2018/0084593).

Regarding claim 11, 14, 22, 23, 24, 27, Kazmi discloses a method for wireless communications by a user equipment (UE)  (method and a wireless device comprising the steps of obtaining information of a level of duplication of one or more common control signals, and receiving the common control signals, [0099]-[0105] and figure 1 and figure 8) , comprising:
determining positions, in time (obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network and selecting one or more sets of time resources and level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0101] and [0044]-[0046] and [0064] and [0080] and [0107]-[0109] and [0152] and figure 8) of synchronization signal (SS) blocks, within a burst, (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105] and [0044]); and 
processing one or more of the SS blocks in the burst, in accordance with the determination (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).

Kazmi however fails to clearly disclose position be based at least in part on a subcarrier spacing among a plurality of subcarrier spacing and wherein symbol indexes indicate the position of the SS blocks within the burst and the symbol indexes of the SS blocks within the burst depends, at least in part, on at least one of frequency band or carrier frequency. Kazmi discloses examples of time resources are: symbol, time slot,…etc. ([0044] and [0007] and [0052]). In a similar field of endeavor, Kim discloses the position of the fixed OFDM symbol at which the transmission of the synchronization block starts may have different OFDM symbol indexes according to the subcarrier spacing used and the base station transmit the synchronization   block in different OFDM symbol indexes depending on the subcarrier spacing (position be based at least in part on a subcarrier spacing among a plurality of subcarrier spacing and wherein symbol indexes indicate the position of the SS blocks within the burst and the symbol indexes of the SS blocks within the burst depends, at least in part, on subcarrier spacing, [0435] and [0426] and [0088]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having position and symbol indexes indicating the position of an synchronization block being based upon subcarrier spacing as disclosed by Kim into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with the proper numerology in the transmission of SS blocks, such as subcarrier spacing with respects to positioning and symbol indexes used for smooth transmission and reception.
	Kazmi and Kim however fails to disclose the symbol indexes depend on a frequency band or carrier frequency. Kim however discloses symbol indexes depending on the subcarrier spacing used ([0426] and [0435]). In a similar field of endeavor, Chen discloses subcarrier spacing based on an operating frequency band (symbol indexes depend on a subcarrier spacing in which depends on a frequency band or carrier frequency, [0005]-[0007]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having subcarrier spacing be based on a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks in which symbol indexes depend on subcarrier spacing as disclosed by Kazmi and Kim in order to improve the system and provide the system with the proper numerology in the transmission of SS blocks, such as subcarrier spacing/frequency band in which symbol indexes/position would depend upon.




Regarding claim 15, 28, Kazmi discloses detecting an anchor synchronization signal (SS) block (the wireless device obtain the density/duplication level from at least one common control signal transmitted by network nodes where the common control signal may be synchronization signals and obtaining a density be based on a determination dependent of one or more of a pre-defined value, rule, or a message or indication or control message and in one example the UE is signaled information about the duplications of common control signals from the serving cell and the common control signal be comprised in a SS block and in CA one of the component carriers is the primary carrier or anchor carrier , [0102] and [0105] and [0052] and [0037] and [0174] and [0037] and figure 8). Thus Examiner correlates the SS block in which comprises at least one common control signal (PSS, SSS, PBCH) that indicates the density/duplication level for duplicated SS blocks from the serving cell ([0102] and [0037]) to an “anchor” SS block as such SS block comprising the density/duplication level is “referenced” for periodicity information for duplicated SS blocks. It should further be noted that [0084] of Applicant Specification states “position of SS blocks within a burst may be determined based on a reference or “anchor” SS block”.
determining a position of a first SS block (obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network, [0101]), within the burst of SS blocks (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105]), based on the detection of the anchor SS block (level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8); and
wherein processing the burst of SS blocks comprises processing the burst of SS blocks, in accordance with the determination of the position of the first SS block (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).
Kazmi however fails to disclose the anchor SS block with a distinctive feature comprising an order of SS signals that is different from other SS blocks within a burst of SS blocks. Kazmi however disclose that the term duplication of a signal may correspond to transmitting a modified sequence of symbols at a different time interval and/or a different frequency interval ([0052]). Chen further discloses specific mapping method of different types of synchronization signals in the SS and the mapping order of the SS sequence in frequency domain in which SS may be mapped in reverse order (a distinctive feature comprising an order of SS signals that is different from other SS blocks within a burst of SS blocks, [0201]-[0208] and figure 11A-11D). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having different mapping order of the SS sequence as disclosed by Chen into the method of obtaining information of a level of duplication of control signals in which duplication may refer to transmitting a modified sequence of symbols as disclosed by Kazmi, and Kim in order to improve the system and to provide a flexible means of transmitting duplicated control signals within a SS block, such as via modification with respects to order. 
Regarding claim 17, 30, Kazmi discloses wherein the anchor SS block is the first SS block in the burst (correlating to first non-duplicated SS bock that is reference for duplicated SS blocks, [0102] and [0052] and figure 8).
Regarding claim 18, 31, Kazmi discloses wherein the position is determined based on at least one of a symbol index, slot numbers, subframe number, or radio frames number identified based on the anchor SS block (density as a periodicity in time and examples of time resources are symbol, time slot, sub-frame, radio frame, TTI, interleaving time, etc., [0064] and [0109] and [0044] and [0102] and figure 8).
Regarding claim 19, 32, Kazmi discloses wherein the determination is based on a pattern where one or more non-anchor SS blocks in the burst are not transmitted (the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8)
Regarding claim 20, 33, Kazmi discloses wherein anchor SS blocks are transmitted each burst (transmitting duplicated common control signals based on the density and/or level of duplication and multiple SS bursts are possible, [0059]-[0063] and [0174] and figure 8 and [0102]). Thus different SS bursts with different duplication level/density are possible in which an anchor (reference) SS block ([0102]) indicating density/duplication is needed with respects to the correlating SS block burst of duplicated SS blocks.

6.	Claim 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Kim, in view of Chen, in further view of Kazmi et al. (US 2017/0339660), hereinafter referred to as Kazmi, Kim, Chen, and Kazmi (660).

Regarding claim 40, 41, Kazmi, Kim, and Chen, fails to disclose determining a set of SS blocks, of the SS blocks in the burst, that are not transmitted in accordance with a pattern, wherein processing the one or more SS blocks in the burst is in accordance with the determining of the set of SS blocks that are not transmitted. However in a similar field of endeavor, Kazmi (660) discloses common reference signals…such as CRS, PSS/SSS etc., may be muted in one or more TPs and that muting may comprise turning off the signal ([0072]-[0073]) and information about muting RS in TPs may comprise…muting of certain type(s) of reference signal (e.g. CRS, PSS, SSS etc.) in one or more TPs and the information may comprise one or more frequency-domain resources (one or a set of RBs, etc.) over which the first reference signal of the first type is muted (determining a set of SS blocks, of the SS blocks in the burst, that are not transmitted in accordance with a pattern, wherein processing the one or more SS blocks in the burst is in accordance with the determining of the set of SS blocks that are not transmitted, [0108]-[0113]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept muting reference signals, such as PSS/SSS, in which information of the muted set of RBs is signaled for processing as disclosed by Kazmi (660) into the method of obtaining information of a level of duplication of control signals consisting of SS blocks (in which PSS, SSS and/or PBCH may be transmitted with a SS block) as disclosed by Kazmi, Kim, and Chen in order to improve the system and provide the UE with the proper information (corresponding to muted PSS/SSS information) for flexible processing and to conserve resources. 


Examiner’s Note
	The following is based upon a priority date of 9/21/2017 with respects to dependent claims of 36-39 in which Examiner believes the subject matter of the claims are not adequately disclosed in 62/435,577. During the interview with James Sinton on 3/12/2021. Applicant has agreed that dependent claims 36, 38-39 are not adequately disclosed in 62/435577.

	Applicant however submits that the subject matter of dependent claim 37 are adequately disclosed in 62/435577 in [0075]-[0076]. Examiner however respectfully disagrees as [0075]-[0076] does not disclose the subject matter of “wherein the position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing”. Nowhere does it adequately disclose different symbol patterns associated with different subcarrier spacing and the term “symbol patterns” are not seen in 62/435577. Examiner has thus provided two separate rejections, associated with the priority date of 9/21/2017 and 12/16/2016 with respects to dependent claim 37 in consideration of compact prosecution. 


7.	Claim 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Kim, in view of Chen et al. (US 2018/0084593).

Regarding claim 36, Kazmi, and Kim fails to clearly disclose wherein the burst comprises the SS blocks in a half radio frame. However Chen discloses wherein the burst comprises the SS block in a half radio frame (SS block mapping may be within 5 ms windows, [0380] and [0436] and [0327]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the SS blocks in a half radio frame (5 ms window) as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, and Kim in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies and parameters.

Regarding claim 37, Kazmi, and Kim fails to clearly disclose the positions of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing. Kazmi however discloses the term “numerology” include subcarrier spacing ([0006] and [0054] and [0164] and [0183]). In a similar field of endeavor, Chen discloses the UE includes at least one processor configured to determine subcarrier spacing based on an operating frequency band and a transceiver configured to receive from a BS, a signal block comprising PSS, SSS and a broadcasting signal conveyed on a PBCH…determine OFDM symbols indices corresponding to the block index, wherein the OFDM symbol indices are determined by a mapping pattern corresponding to the subcarrier spacing and determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information (wherein the symbol position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing, [0005] and [0133]-[0134] and [0313] and [0118] and [0129] and [0136] and figure 16A and figure 16B). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the position of SS blocks in a burst being arranged in a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, and Kim in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies such as subcarrier spacing. 
	
It should further be noted that Provisional 62/417,869 (filed 11/4/2016) discloses different subcarrier spacing values would generate different number of REs within the minimum bandwidth (page 14) and transmit SS using larger subcarrier spacing(s)…and that if there is an increase in the subcarrier spacing by M time, the time domain OFDM symbol length will be reduced to 1/M so that more SS signal repetitions can be transmitted (page 26) in which Examiner may correlate to the subject matter of dependent claim 37. 

Regarding claim 38, Kazmi, and Kim fails to clearly disclose where a maximum number of SS blocks in the burst depends on at least one of a band or a carrier frequency. Chen however discloses a maximum number of SS blocks in the burst depends on at least one of a band or a carrier frequency (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134] and [0314]-[0315] and [0363] and [0384]-[0387]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a  maximum number of SS blocks based on a band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, and Kim in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies, such as subcarrier spacing, and parameters.

8.	Claim 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Kim, in view of Chen, in further view of Cui et al. (US 2021/0058807).
Regarding claim 39, Kazmi, Kim, and Chen fails to disclose the maximum number of SS blocks is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz. However in a similar field of endeavor, Cui discloses the maximum number of SS blocks is four if the carrier frequency is less than 3 GHz, the maximum number of SS blocks is eight if the carrier frequency is between 3 GHz and 6 GHz, and the maximum number of SS block is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz (a maximum number of SS blocks (L) be defined based on a corresponding frequency range, [0025]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of a maximum of SS blocks based on frequency range as disclosed by Cui into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, Kim, and Chen in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies and parameters. 


Examiner’s Note
	The following is based upon a priority date of 12/16/2016 giving benefit of the filing date of the provisional application 62/435577 with respects to the dependent claim 37.

1.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Kim, in view of Chen, in further view of Yi et al. (US 2019/0103931).

Regarding claim 37, Kazmi, Kim, Chen  fails to clearly disclose the symbol positions of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing. Kazmi however discloses the term “numerology” include subcarrier spacing ([0006] and [0054] and [0164] and [0183]). In a similar field of endeavor, Yi discloses that a RB grid is formed based on the given subcarrier spacing ([0194]-[0195] and [0095] and [0166]) and of information comprising the frequency and/or location where PSS-B/SSS-B for the given numerology (SC spacing, CP length) ([0267]-[0269]) and with 15 kHz subcarrier spacing with NCP, SS block can be placed in OFDM symbols 2-7 in every .5 msec (wherein the symbol position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing, [0261] and [0252]-[0256]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a RB grid be based on a given subcarrier spacing and having the position/location of SS blocks be placed in OFDM symbols based upon the given numerology/subcarrier spacing as disclosed by Yi into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, Kim, and Chen in order to improve the system and provide the system with the proper numerology/subcarrier spacing in the transmission of SS block and to adhere to system design parameters and configurations.


Response to Arguments

Applicant's arguments filed 5/6/2022 with respects to the rejection of claims 40 and 41 under 35 U.S.C. 112(a) for failing to comply with the written description have been fully considered but they are not persuasive. 
Applicant submits on page 8, that [0084] and [0087] of the specification and original claims 9 and 19 disclose the subject matter of claims 40 and 41. Examiner however respectfully disagrees as [0084] discloses “a pattern where one or more non-anchor SS blocks in the burst are not transmitted” and [0087] discloses “some of the SS blocks in a SS burst may be gated off” and claim 9 and 19 discloses “a pattern where one or more non-anchor SS blocks in the burst are not transmitted”. However the subject matter of a UE that “determine a set of SS blocks…that are not transmitted in accordance with a pattern, wherein processing the one or more SS blocks in the burst is in accordance with the determining of the set of SS blocks that are not transmitted” are not seemed to be disclosed in [0084] and [0087] as cited by Applicant. Nowhere does it seem to disclose a UE that determines a set of SS blocks that are not transmitted. 

Applicant’s arguments with respect to claim(s) 11, 14-15, 17-20, 22-24, 27-28, 30-33, 36-41 with respects to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	Liu et al. (US 2018/0278388) disclosing  a quantity of symbols included in each subframe is directly proportional to a subcarrier spacing of a frequency band  to which the subframe is mapped ([0094]-[0095])
3.	Jung et al. (US 2018/0049113) disclosing a baseline or reference numerology may be dependent on the carrier band such as reference numerology of 15 Khz subcarrier spacing for low carrier frequency band ([0024])
4.	Kim et al. (US 2019/0230696) disclosing the UE detects the SS under the assumption that the SS is transmitted using one of given numerologies in a specific frequency range and that in a specific frequency range, the UE may assume that a PSS/SSS/PBCH is transmitted using a predefined subcarrier spacing ([0160] and [0162] and [0155] and [0164] and figure 9 and [0053]).  
5.	Shin et al. (US 2019/0268205) disclosing for a given frequency band, the SS block corresponds to N OFDM symbols based on a default subcarrier spacing ([109]).
6.	Si et al. (US 2018/0167946) disclosing each SS block comprises N OFDM symbols based on the default subcarrier spacing and pre-defined N and the SS block has the fixed relative position within a SS burst set ([0229]).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473